Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Amanda Gayle Read, Appellant                          Appeal from the 115th District Court of
                                                      Upshur County, Texas (Tr. Ct. No. 16,330).
No. 06-14-00025-CR        v.                          Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Amanda Gayle Read, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 5, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk